DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Bill Geary on November 9, 2021.  The application has been amended as follows:
Claims 1-8 and 17-20 have been cancelled.
In claim 9, line 10, “part of the” has been replaced with -a tissue-contacting surface and an-. 
In claim 10, line 1, “a articulation” has been replaced with -an articulation-.
In claim 10, line 2, “the flexible articulation” has been replaced with -the articulation joint-.
In claim 10, line 5, -articulation- has been inserted before the first occurrence of “joint”.
In claim 12, line 2, -configured to be- has been inserted before “exposed”.
Claim 15 has been replaced with the following: ‘The surgical device of claim 14, wherein the hook of the conductive rod engages with the electrode on the first jaw to form the tissue-contacting surface on the first jaw in the proximal-most position.’
Allowable Subject Matter
Claims 9-16 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a surgical device, comprising: a housing; an elongate shaft extending from the housing and defining a first longitudinal axis; an end effector extending distally from the elongate shaft, the end effector having first and second jaws, at least one of which is movable between a spaced position for receiving tissue and a clamped position for engaging tissue, the first and second jaws being configured to conduct energy through tissue grasped therebetween; and a conductive rod extending through the elongate shaft and through the first jaw, the conductive rod being axially translatable along the first longitudinal axis between a proximal-most position in which the conductive rod contacts an electrode on the first jaw to form a tissue-contacting surface and an electrical pathway of the first jaw to create a closed bipolar energy circuit allowing the first and second jaws to conduct energy through tissue grasped therebetween, and a distal-most position in which the conductive rod is electrically isolated from the electrode on the first jaw and extends distally from the end effector to allow energy to be conducted through the conductive rod to tissue adjacent thereto.” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2014/0276797, U.S. 7,232,440, U.S. 2017/0303995, and U.S. 2016/0074098, which all disclose a system comprising several of the claimed limitations.  However these references all fail to explicitly disclose the specifically-claimed ‘conductive rod’ limitation, especially in view of its specifically-claimed relationship with “the electrode,” “the tissue-contacting surface,” and “the electrical pathway”.  No other prior art references were found that would overcome the deficiencies of these 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794